Citation Nr: 1540090	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to May 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's claims were previously remanded by the Board in April 2015.

The Veteran testified at January 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran's claims were previously remanded by the Board in April 2015.  Upon review, the April 2015 Board remand directives not substantially complied with and therefore remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks entitlement to service connection for PTSD and depression.  As was discussed in more detail in the April 2015 Board remand, the Veteran appears to have two main sets of stressful incidents in-service that he contends his psychiatric disorder, to include PTSD and depression, are related to.  One of these stressful incidents reported by the Veteran was that he "was the first one that walked in after" his shipmate committed suicide.  See January 2014 Board Hearing Transcript, pages 10-12.  The April 2015 Board remand included a directive to "[s]eek to corroborate the suicide of the Veteran's shipmate through the appropriate channels" and stated "[i]f additional information is required from the Veteran in order to corroborate the stressor, he should be contacted for such information."  It appears that the only effort at corroboration that was undertaken subsequent to the April 2015 Board remand was a June 2015 phone call to the Veteran, the contents of such which were documented in a June 2015 VA Form 27-0820.  This form noted that the Veteran stated that he could not "recall details of the incident and want[s] us to move forward with his case."  However, a letter from the Appeals Management Center dated in April 2015 indicated that after the service personnel records were received, VA would seek to corroborate the suicide of his shipmate through the appropriate channels.  This was not, however, accomplished.  On remand, effort to corroborate the suicide of the Veteran's shipmate through the appropriate channels, such as through unit records or other similar sources, must be conducted.  

In addition, the April 2015 Board remand requested a VA examination and opinion.  As noted, the Veteran appears to have two main sets of stressful incidents in-service that he contends his psychiatric disorder, to include PTSD and depression, are related to.  One of these stressful incidents reported by the Veteran relates to reported in-service military sexual trauma (MST).  The April 2015 Board remand directives relating to the requested VA opinion stated, in part, that "[t]he examiner must provide an opinion addressing the following.... including an opinion as to whether the evidence indicates that a verbal abuse and MST occurred."  The June 2015 VA examination report did not provide an opinion that addressed this issue.  Under the "Remarks" section, the examiner noted that the Veteran "is claiming that he was gang raped while onboard the Westwind but there is no mention of this in any of his records."  Initially, this statement is not considered an opinion addressing the requested issue of whether the reported in-service verbal abuse and MST occurred.  Also, if the examiner was referencing service records when he said there was "no mention of this in any of his records," the examination report, under the "History" section, noted that the Veteran reported in-service MST and that "[h]e didn't tell anyone about his assault at the time," so there would not be expected to be any record of the reported in-service MST in service records.  See also January 2014 Board Hearing Transcript, pages 5-7 (the Veteran testifying to not reporting the reported in-service MST).  Further, regulations provide that for a PTSD claim based on in-service personal assault, "evidence from sources other than the [V]eteran's service records may corroborate the [V]eteran's account of the stressor incident."  See 38 C.F.R. § 3.304(f) (2015).  As such, the Board finds that there was not substantial compliance with the April 2015 Board remand directives and therefore on remand, a VA opinion must be obtained that addresses the requested issue.

Also, the June 2015 VA examination report did provide an opinion as to the issue of direct service connection.  Upon review, however, the Board finds that the opinion provided was inadequate and as such, a new VA examination must be conducted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the examination report included a diagnosis of "Unspecified Depressive Disorder" and contained a negative opinion as to direct service connection.  The rationale provided focused on the lack of an in-service diagnosis of a psychiatric condition besides substance abuse disorder.  This rationale does not address whether the currently diagnosed psychiatric disorder or any other psychiatric disorder diagnosed at any point during the pendency of the appeal period, although not diagnosed in-service, was otherwise related to service, to include the reported verbal and physical assaults, MST or the incident relating to the Veteran walking in after a shipmate had committed suicide.  As the provided opinion was inadequate, on remand, a new VA examination must be conducted by an examiner that has not previously examined the Veteran and an adequate opinion must be provided addressing the issues requested in the April 2015 Board remand.  

Finally, the Board notes that at the January 2014 Board hearing, the Veteran testified that, essentially, all of his treatment is through VA.  See January 2014 Board Hearing Transcript, pages 18-19.  The most recent VA treatment records of record are from January 2015.  As such, while on remand, all outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from January 2015).  If there are no such records this should be documented in the electronic record.  

2.  Seek to corroborate the suicide of the Veteran's shipmate through the appropriate channels, such as through unit records or other similar sources.  On a VA treatment note with an apparent notation from the Veteran received in December 2012, the Veteran wrote "saw shipmate commit suicide on" GI (presumably Governor's Island) New York "on or about 11/1976 in barracks."

3.  After completion of the above, afford the Veteran a VA psychiatric examination by an examiner that has not previously examined the Veteran to determine the current diagnosis of any psychiatric disorder present and the etiology thereof.  

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has (or had at any point during the pendency of the appeal period dating to approximately October 2009) post-traumatic stress disorder (PTSD), depression or any other psychiatric disorder that had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the reported verbal and physical assaults, as well as MST-including a medical opinion from the clinician as to whether the evidence indicates that a verbal abuse and MST occurred (and if verified, the incident relating to the Veteran walking in after a shipmate had committed suicide).

While review of the entire claims folder is required, attention is invited to the evidence of record that diagnosed PTSD and/or depression with reference to the Veteran's MST.  See April and May 2010 VA treatment notes from Dr. S.B. (referencing the Veteran as "diagnosed with PTSD due to MST"); July 2010 VA examination report (noting the Veteran's MST and providing a diagnosis of Major Depressive Disorder (MDD) with PTSD features); October 2011 VA treatment note from Advanced Nurse Practitioner P.M. (referencing MST and containing diagnoses of PTSD and MDD).  Attention is also invited to the Veteran's service treatment records, which contained mental health records, including a February 1977 psychiatric evaluation that provided a diagnosis noting in part "inadequate depressive and paranoid features."  The service treatment records also included a note dated March 19, 1976, which contained a stamp from the USCGC Westwind, which noted "Black eye - fight last evening."  Three x-ray reports, all dated September 1, 1976, are also of record and separate personnel records referenced the Veteran being stationed at Governor's Island, New York in September 1976.  One referenced a TMJ x-ray and noted "received blow to jaw;" another referenced a skull x-ray and that the Veteran was "involved in fight last P.M. received several blows to [h]ead" and the final one referenced left hand and left thumb x-rays and that the Veteran "sustained trauma during fight to [left] hand."  These service treatment records are potentially relevant in that the Veteran has reported that he required this treatment after the reported in-service MST.  See January 2014 Board Hearing Transcript, pages 4-7.   
    
The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the appellant and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




